STONE, Circuit Judge.
January 14, 1931, a temporary injunction was granted preventing appellants, the mayor and chief of police of the city of Minneapolis, from interfering with the exhibition by appellee of a moving picture film. Prom that order this appeal is taken.
At the argument o'f this case, it clearly appeared that the picture had been shown, for a short while, under the protection of the above order, and that there was no intention on the part of appellee to attempt to show the picture again. Thus it is clear that this entire controversy had become moot at the time it was presented to this court. Following the practice of the Supreme Court in such eases, the cause will be remanded to the trial court, with directions to vacate its order granting the temporary injunction and to dismiss the bill because the case has become moot, without costs to either party. Sprunt & Son v. U. S., 281 U. S. 249, 261, 50 S. Ct. 315, 74 L. Ed. 832; U. S. v. Anchor Coal Co., 279 U. S. 812, 49 S. Ct. 262, 73 L. Ed. 971; Alejandrino v. Quezon, 271 U. S. 528, 535, 46 S. Ct. 600, 70 L. Ed. 1071; Brownlow v. Schwartz, 261 U. S. 216, 218, 43 S. Ct. 263, 67 L. Ed. 620; Commercial Cable Co. v. Burleson, 250 U. S. 360, 363, 39 S. Ct. 512, 63 L. Ed. 1030; Board of Public Utility Com’rs v. Compania General de Tabacos de Pilipinas, 249 U. S. 425, 427, 39 S. Ct. 332, 63 L. Ed. 687.